Moore, J.
In the early part of 1893, Richard Trombley married Annie Hoffmann, a widow. Richard Trombley and Annie Trombley are now both dead. The complainants are heirs at law of Richard Trombley. The defendants are the heirs at law of Annie Trombley. April 25, 1893, Richard Trombley deeded to his wife, Annie Trombley, certain real estate in Detroit. Mr. Trombley died May 1, 1893. This proceeding is brought to set aside that deed upon the ground that i.t was procured by the undue influence of the wife, and also upon the ground that Mr. Trombley was not competent to make the deed when it was made. The circuit judge found that complainants had failed to sustain their case, and dismissed the bill of complaint.
*15The questions involved are purely questions of fact. It would not profit any one to discuss these questions at length. It will be sufficient to say that a careful reading of the record does not disclose such a condition of affairs surrounding the execution and delivery of the deed as would justify any court in annulling it.
Decree is affirmed.
The other Justices concurred.